Case 3:21-cr-05253-BHS Document 1-1 Filed 07/14/21 Page 1of1

DEFENDANT STATUS SHEET

(One for each defendant)

I. CASE STATUS
Name of Defendant: Joshua Carl Harrod
Has defendant had initial appearance in this case? [ ] Yes No

MJ CR.

II. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[| Continue Conditions of Release

[ ] Continue Detention

[ ] Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
[| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 3 days.
(Revised March 2018)
